Title: To Thomas Jefferson from Walker Maury, [ca. 20 April 1784]
From: Maury, Walker
To: Jefferson, Thomas



[Williamsburg, ca. 20 Apr. 1784]

I thank you for the attention you pay to the institution I have the direction of here. ‘Tis at present but in its infancy, amounting only to 28, tho’ the prospects of its growing fast are flattering. The price is less than you imagine, it being only £35 Virga. currency pr ann:, for board, tuition and washing inclusive. To the dead languages are added the french, arithmetic and book-keeping, and the Italian may also be included for the addition of £5 or 6. It is your friend Mr. Belini who acts in that department; for, having but few pupils at the university, he has a sufficiency of time to spare for attendance at the Capitol. As to numbers we are not circumscribed, but woud wish to have them sufficient to occupy all the habitable parts of that building, which is now put in good repair, for that purpose. The old state room is fixed for the school. We propose calling in assistance as the business may grow on our hands. The corporation will, in a few days, chuse visitors, or inspectors to examine the school quarterly, who, I believe, will be Messrs. Madison, Wythe, Andrews and Blair. This place is conscious that nothing can support it, but the encouragement of the two literary institutions, and every nerve will be strained to render them objects to the public. The grammar school is intended as a nursery to the university; and we wou’d wish to open a communication with Maryland. Shou’d you prove an instrument in accomplishing this, you may count on my particular exertions to do justice to your recommendation. As to the university, I cannot conceive an institution better planned, or more judiciously managed for the forming, either the lawyer, or the statesman. You can judge better than I can, what advantages youth must reap from meeting twice a week in Mr. Wythe’s school, and going thro all the forms of pleadings of a court of judicature, with the utmost exactness and decorum, and from assembling once a fortnight, as a body of Legislators, in whom you see our assembly in miniature debating, at least many of them, extempore, on important questions of state. Some of their harrangues wou’d be heard with pleasure in any house of representatives; and the whole is conducted with, perhaps, more spirit than was ever display’d in an institution of this nature. Mr. Wythe indeed seems to enjoy himself no where, so much as with his pupils. Neither are Messrs. Madison and And[rews] deficient in their departments.
Pray, might not those strong friendships contracted at school,  with the principal youth of a sister state prove of some public benifit? Will it not also conduce to the harmony of this state? Or will it not be most consistent with the genius of a republic that all the youth be educated together? I must confess, that as a republican I wou’d wish to see all the latter and as many as possible of the former assemble here.
I am Dr Sir wth much esteem, yours &c,

W: Maury

